Citation Nr: 0815708	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  04-25 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric 
disability other than post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to December 
1979.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

In December 2003, a videoconference hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.

In July 2007, the Board granted the veteran's claim for 
service connection for PTSD and remanded his claim for 
service connection for psychiatric disability other than PTSD 
for further development.  The case has been returned to the 
Board for further appellate action.

The Board notes that in January 2008, the veteran's 
representative submitted a statement expressing disagreement 
with a November 2007 rating decision.  No such rating 
decision is contained in the claims folders.  If appropriate, 
the RO should request the representative to clarify the 
action or actions with which the representative is 
disagreeing.  In the January 2008 statement, the 
representative also claimed that the veteran is entitled to 
service connection for a skeletal condition and a 
degenerative condition of the cervical spine.  These matters 
are referred to the RO for appropriate action.


REMAND

In a February 2006 remand, the Board directed the originating 
agency to make arrangements for the veteran to be afforded a 
VA examination to determine the etiology of all currently 
present acquired psychiatric disorders.  In July 2007, the 
Board determined that the report of a May 2006 VA examination 
performed pursuant to the Board's remand directive did not 
fully comply with the Board's February 2006 remand 
instructions.  Specifically, the May 2006 VA examination 
report did not contain an opinion addressing the etiology of 
the diagnosed major depressive disorder.

In response to the Board's July 2007 remand, the originating 
agency obtained a November 2007 addendum from the same 
psychologist who performed the May 2006 examination.  The 
psychologist stated, in pertinent part, that the veteran's 
major depression is not related to military service or, "PTSD 
at the time he was in the military."  This opinion does not 
address whether the veteran's service-connected PTSD caused 
or permanently worsened the veteran's major depression in the 
post-service period.  It is not in compliance with the 
Board's remand directive.  In a case such as this, where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
See Stegall v. West, 11 Vet. App 268 (1998).  

The Board also notes that the veteran has received treatment 
for his psychiatric disability at the Fayettville, North 
Carolina VA Medical Center.  However, records associated with 
the veteran's claims files are only current through May 2005.  
Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The RO or the AMC should undertake 
appropriate action to obtain any pertinent 
evidence identified but not provided by 
the veteran.  The records obtained by the 
RO or the AMC should include records of 
the veteran's treatment at the VA Medical 
Center in Fayetteville, North Carolina 
subsequent to May 2005.

2.  The claims folders should be returned 
to the psychologist who examiner the 
veteran in May 2006 and provided the 
addendum in November 2007.  He should be 
requested to provide another opinion as to 
whether there is a 50 percent or better 
probability that the veteran's major 
depression is etiologically related to his 
active service or was caused or 
permanently worsened by his PTSD (at any 
time, to include in the post service 
period).  The rationale for all opinions 
expressed must also be provided.  If the 
May 2006 examiner is no longer available, 
the claims folders should be provided to 
another psychologist or a psychiatrist who 
should be requested to provide the 
required opinion with supporting 
rationale.  Another examination of the 
veteran should only be performed if deemed 
necessary by the person providing the 
opinion.

3.  Thereafter, the RO or the AMC should 
review the claims folders to ensure that 
the requested development has been 
completed.  If it has not, the RO or the 
AMC should implement corrective 
procedures.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the appellant's claim for 
service connection for psychiatric 
disability other than PTSD.  If the 
benefit sought on appeal is not granted to 
the appellant's satisfaction, a 
supplemental statement of the case should 
be issued, and the appellant and his 
representative should be afforded the 
requisite opportunity to respond before 
the claims folders are returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



